Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in this application.
Applicant is advised that the undersigned examiner has been reassigned to this application because the previous examiner is no longer with the USPTO.  
Applicant’s election without traverse of Group I, claims 1-8 and 11-20 in the reply filed on 12/3/2021 is acknowledged.  However, upon reconsideration and further review, the requirement for unity of invention set forth in the Office action of 10/5/2021 is withdrawn.  Accordingly, all claims will presently be examined. 
At the outset, Applicant is requested to reconsider the terminology, “mono-unsaturated nonanoic acid having the formula (I): CH3-(CH2)m-CH=CH-(CH2)n-COOH …” (emphasis added).  While this terminology does not rise to a level that should be rejected as being indefinite, it is one that could be easily improved by changing it to 
“nonenoic acid having the formula …”  By definition “nonanoic acid” is an acid that does not have any double bond.  See Hackh’s Chemical Dictionary, page 494, entry for “pelargonic acid.”  Using “nonanoic acid” to mean an acid that has a double bond should be avoided, because there is an easy and correct chemical nomenclature solution, “nonenoic acid,” which means a C9 carboxylic acid that has one double bond.  Amending the current claim language to “nonenoic acid having the formula (I): CH3-(CH2)m-CH=CH-(CH2)n-COOH …” is respectfully suggested.  


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is directed to a method for “protecting” a plant, and claim 10 is directed to a method for “controlling or suppressing plant growth.”  Thus, it appears that claims 9 and 10 read on end results that are opposites, keeping plants alive in claim 9 and killing plants (herbicidal) in claim 10.  However, there are no distinguishing method steps in claims 9 and 10 – both claims recite application to the plant.  Read together, claims 9 and 10 are confusing because it cannot be understood how the same method step of applying the aqueous emulsion of claim 7 to the plant protects the plant on the one  hand (claim 9) but kills it on the other hand (claim 10). 

Claims 1-8, 11 and 14-20 are deemed allowable.  
The following is an examiner’s statement of reasons for allowance: 
Prior art such as US Patent Nos. 4,975,110, 5,098,468, 5,196,044, and 5,106,410, and PGPUB 2007/0249699 disclose fatty acids and mixture of fatty acids as herbicides or pesticides, but they do not adequately suggest the claimed composition comprising (a) a mixture of nonanoic acid and nonenoic acid of formula (I) in which the nonenoic acid is present in a quantity between 0.5 and 15 wt%, based on the total weight of nonanoic acid + nonenoic acid, and (b) an emulsifying agent.  Additionally, 
the specification examples unexpectedly show that the inventive composition is superior to comparably formulated nonanoic acid.  For these reasons, the invention of claims 1-8, 11 and 14-20 as a whole is deemed allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 12 and 13 are objected to under 37 CFR 1.75 as being substantial duplicates of claim 4. When two or more claims in an application are duplicates or else are so close in content that they cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the others as being substantial duplicates of the allowed claim. See MPEP § 608.01(m).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699